Exhibit 10.1

EXECUTION COPY

THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of
May 14, 2014 (the “Restatement Effective Date”) by and among SunGard AR
Financing LLC (the “Company”), the financial institutions listed on the
signature pages hereof (collectively, the “Lenders”), General Electric Capital
Corporation (“GE Capital”), the Sellers party hereto (the “Sellers”) and SunGard
Data Systems Inc. (the “Parent”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Restated Credit Agreement (as defined below).

WHEREAS, the Company, the Lenders party hereto and GE Capital have agreed to
amend and restate the Second Amended and Restated Credit and Security Agreement
dated as of December 19, 2012, by and among the Company, the lenders party
thereto and GE Capital, as swing line lender and as administrative agent for the
lenders (as further amended prior to, and as in effect on, the date hereof, the
“Existing Credit Agreement”);

WHEREAS, the Sellers, the Company and the Parent have agreed to amend and
restate the Receivables Sale Agreement dated as of March 27, 2009, by and among
the sellers party thereto from time to time, the Company and the Parent, as
seller agent (as amended or otherwise modified prior to the date hereof, the
“Existing RSA”); and

WHEREAS, the Company and the Parent have agreed to amend and restate the
Servicing Agreement dated as of March 27, 2009, by and between the Company and
the Parent, as servicer (as amended or otherwise modified prior to the date
hereof, the “Existing Servicing Agreement” and together with the Existing Credit
Agreement and the Existing RSA, the “Existing Agreements”);

WHEREAS, the parties hereto have agreed to such amendment and restatement of the
Existing Agreements on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.

1. Amendment and Restatement of the Existing Agreements. (a) Effective on the
Restatement Effective Date, each of the parties to the Existing Credit Agreement
agree that the Existing Credit Agreement is hereby amended and restated in its
entirety to read as set forth in Exhibit A hereto (the “Restated Credit
Agreement”). From and after the effectiveness of such amendment and restatement,
the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof” and words of similar import, as used in the Restated Credit Agreement
(including all exhibits and schedules thereto), shall, unless the context
otherwise requires, refer to the Restated Credit Agreement, and the term “Credit
Agreement”, as used in the other Transaction Documents (including all exhibits
and schedules thereto), shall mean the Restated Credit Agreement. All “Advances”
as defined in, and in effect under, the Existing Credit Agreement on the
Restatement Effective Date shall continue in effect under the Restated Credit
Agreement, and on and after the Restatement Effective Date the terms of the
Restated Credit Agreement will govern the rights and obligations of the Company,
the Lenders and GE Capital with respect thereto. The amendment and restatement
of the Existing Credit Agreement as contemplated hereby shall not be construed
to discharge or otherwise affect any obligations of the Company accrued or
otherwise owing under the Existing Credit Agreement that have not been paid, it
being understood that such obligations will constitute obligations under the
Restated Credit Agreement.



--------------------------------------------------------------------------------

(b) Effective on the Restatement Effective Date, each of the parties to the
Existing RSA agree that the Existing RSA is hereby amended and restated in its
entirety to read as set forth in Exhibit B hereto (the “Restated RSA”). From and
after the effectiveness of such amendment and restatement, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import, as used in the Restated RSA (including all exhibits and
schedules thereto), shall, unless the context otherwise requires, refer to the
Restated RSA, and the term “Receivables Sale Agreement”, as used in the other
Transaction Documents (including all exhibits and schedules thereto), shall mean
the Restated RSA. The amendment and restatement of the Existing RSA as
contemplated hereby shall not be construed to discharge or otherwise affect any
obligations of the Company accrued or otherwise owing under the Existing RSA
that have not been paid, it being understood that such obligations will
constitute obligations under the Restated RSA.

(c) Effective on the Restatement Effective Date, each of the parties to the
Existing Servicing Agreement agree that the Existing Servicing Agreement is
hereby amended and restated in its entirety to read as set forth in Exhibit C
hereto (the “Restated Servicing Agreement” and together with the Restated Credit
Agreement and the Restated RSA, the “Restated Agreements”). From and after the
effectiveness of such amendment and restatement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Restated Servicing Agreement (including all exhibits and
schedules thereto), shall, unless the context otherwise requires, refer to the
Restated Servicing Agreement, and the term “Servicing Agreement”, as used in the
other Transaction Documents (including all exhibits and schedules thereto),
shall mean the Restated Servicing Agreement. The amendment and restatement of
the Existing Servicing Agreement as contemplated hereby shall not be construed
to discharge or otherwise affect any obligations of the Company accrued or
otherwise owing under the Existing Servicing Agreement that have not been paid,
it being understood that such obligations will constitute obligations under the
Restated Servicing Agreement.

2. Conditions of Effectiveness. The effectiveness of the amendment and
restatement of the Existing Agreements pursuant to Section 1 of this Agreement
shall be subject to the satisfaction of the following conditions precedent:

(a) GE Capital (or its counsel) shall have received from the Company, the
Lenders, GE Capital, the Sellers and the Parent either a counterpart of this
Agreement signed on behalf of such party or written evidence satisfactory to GE
Capital (which may include facsimile or other electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) The Lenders and GE Capital shall have received such documents, instruments,
agreements and legal opinions as each Lender and GE Capital shall request in
connection with the transactions contemplated by this Agreement, each in form
and substance satisfactory to each Lender and GE Capital.

(c) The Lenders and GE Capital shall have received satisfactory evidence that
the Company, the Servicer and the Sellers have obtained all required consents
and approvals of all Persons, including all Governmental Authorities, to the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby or
thereby.

 

2



--------------------------------------------------------------------------------

(d) The Company, the Sellers and the Servicer shall be in compliance with all
applicable foreign, federal, state and local laws and regulations, including,
without limitation, those specifically referenced in Section 5.01(a) of the
Restated Credit Agreement, except to the extent noncompliance could not
reasonably be expected to have a Material Adverse Effect.

(e) The Company and the Parent, as applicable, shall have paid all fees required
to be paid by such Person on the Restatement Effective Date, including all fees
required hereunder, under the Fee Letter and any other letter agreements
executed in connection herewith, and the Company shall have reimbursed GE
Capital for all reasonable fees, costs and expenses of closing the transactions
contemplated hereunder and under the other Transaction Documents, including GE
Capital’s legal and audit expenses, and other document preparation costs.

(f) The Company shall have paid (x) to each Lender, all interest accrued on all
outstanding “Advances” under (and as defined in) the Existing Credit Agreement
held by such Lender and all “Fees” payable to such Lender under (and as defined
in) the Existing Credit Agreement and (y) to each applicable Lender, if any, all
amounts required to be paid to such Lender under Section 2.01(a)(i) of the
Restated Credit Agreement.

(g) No Incipient Termination Event or Termination Event under the Restated
Credit Agreement or any “Event of Default” or “Default” (each as defined in the
Senior Credit Agreement) shall have occurred and be continuing or would result
after giving effect to any of the transactions contemplated on the Restatement
Effective Date.

(h) Each representation and warranty of the Company, the Servicer or any Seller
contained herein or in any of the other Transaction Documents shall be true and
correct in all material respect as of the Restatement Effective Date, both
before and after giving effect to any Advances to be made on such date and to
the application of the proceeds therefrom, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted by this Agreement or the Restated Credit
Agreement (it being understood that the materiality threshold referenced above
shall not be applicable with respect to any clause of any representation or
warranty which itself contains a materiality qualification).

3. Representations and Warranties of the Company, the Sellers and the Parent.
Each of the Company, the Sellers and the Parent hereby represents and warrants
as follows:

(a) This Agreement and each Restated Agreement to which the Company, any Seller
or the Parent is a party constitute legal, valid and binding obligations of such
party, enforceable against such party in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) As of the date hereof and giving effect to the terms of this Agreement,
(i) no Incipient Termination Event or Termination Event under the Restated
Credit Agreement has occurred and is continuing and (ii) the representations and
warranties of such party set forth in Article IV of the Restated Credit
Agreement, Article IV of the Restated RSA or Article III of the Restated
Servicing Agreement, as applicable, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

4. Consent and Reaffirmation of the Sellers and the Parent. In connection with
the execution and delivery of this Agreement, each of the undersigned Sellers
and the Parent, as debtor,

 

3



--------------------------------------------------------------------------------

grantor, pledgor, guarantor, or in any other similar capacity in which such
party grants liens or security interests in its properties or otherwise acts as
an accommodation party or guarantor, as the case may be, in each case under the
Transaction Documents heretofore executed and delivered in connection with or
pursuant to the Existing Credit Agreement (as amended, supplemented or otherwise
modified prior to the date of this Agreement, all such agreements being
collectively referred to hereinafter as the “Prior Agreements”), (i) hereby
consents to this Agreement and the transactions contemplated hereby, (ii) hereby
ratifies and reaffirms all of its remaining payment and performance obligations,
contingent or otherwise, if any, under each of such Transaction Documents (as
amended, restated, supplemented or otherwise modified by this Agreement, as the
case may be) to which it is a party, (iii) to the extent such party granted
liens on or security interests in any of its properties pursuant to any such
Transaction Documents, hereby ratifies and reaffirms such grant of security and
confirms that such liens and security interests continue to secure the Borrower
Obligations, including, without limitation, all additional Borrower Obligations
resulting from or incurred pursuant to this Agreement and the Restated Credit
Agreement, consistent with the provisions of Section 1(a) above and Section 5
below and (iv) to the extent such party guaranteed or was an accommodation party
with respect to the Borrower Obligations or any portion thereof, hereby ratifies
and reaffirms such guaranties or accommodation liabilities.

5. No Novation. This Agreement shall not extinguish the Advances or other
obligations outstanding under the Existing Credit Agreement. This Agreement
shall be a Transaction Document for all purposes.

6. Governing Law; Jurisdiction. This Agreement and obligations arising hereunder
shall in all respects, including matters of construction, validity, performance
and enforcement (including, without limitation, any claims sounding in contract
or tort law arising out of the subject matter hereof and any determination with
respect to post-judgment interest) be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Section 5-1401 of
the General Obligations Law).

7. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

8. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

SUNGARD AR FINANCING LLC, as the Company By   

/s/ Henry M. Miller, Jr.

  Name:   Henry M. Miller, Jr.   Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

SunGard AR Financing LLC



--------------------------------------------------------------------------------

AUTOMATED SECURITIES CLEARANCE LLC SUNGARD AMBIT LLC INTEGRITY TREASURY
SOLUTIONS INC. SUNGARD CONSULTING SERVICES LLC SUNGARD FINANCIAL SYSTEMS LLC
SUNGARD PUBLIC SECTOR INC. SUNGARD REFERENCE DATA SOLUTIONS LLC SUNGARD
SECURITIES FINANCE LLC SUNGARD SHAREHOLDER SYSTEMS LLC SUNGARD AVANTGARD LLC
SUNGARD BUSINESS SYSTEMS LLC SUNGARD COMPUTER SERVICES LLC SUNGARD IWORKS LLC
SUNGARD INVESTMENT SYSTEMS LLC SUNGARD SYSTEMS INTERNATIONAL INC. SUNGARD
WORKFLOW SOLUTIONS LLC SUNGARD ENERGY SYSTEMS INC. SUNGARD EPROCESS INTELLIGENCE
LLC SUNGARD KIODEX LLC

SUNGARD VPM, INC.,

each as a Seller

By:  

/s/ Henry M. Miller, Jr.

  Name:   Henry M. Miller, Jr.   Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

SunGard AR Financing LLC



--------------------------------------------------------------------------------

CIT BANK, a Utah State Chartered Bank, as a Lender By:  

/s/ Renee M. Singer

  Name:   Renee M. Singer   Title:   Managing Director

 

Signature Page to Amendment and Restatement Agreement

SunGard AR Financing LLC



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ William P. Rutkowski

  Name:   William P. Rutkowski   Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

SunGard AR Financing LLC



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, individually as a Lender, as
Administrative Agent and as Swing Line Lender By:  

/s/ Thomas Morante

  Name:   Thomas Morante   Title:   Duly Authorized Signatory

 

Signature Page to Amendment and Restatement Agreement

SunGard AR Financing LLC



--------------------------------------------------------------------------------

SUNGARD DATA SYSTEMS INC., as Seller Agent, as Servicer and as Parent By:  

/s/ Christopher P. Breakiron

  Name:   Christopher P. Breakiron   Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

SunGard AR Financing LLC



--------------------------------------------------------------------------------

Exhibit A

Third Amended and Restated Credit and Security Agreement

(Please see Exhibit 10.2 to Current Report on Form 8-K filed May 19, 2014)



--------------------------------------------------------------------------------

Exhibit B

Restated RSA

(Please see Exhibit 10.3 to Current Report on Form 8-K filed May 19, 2014)



--------------------------------------------------------------------------------

Exhibit C

Restated Servicing Agreement